Citation Nr: 1147011	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma, claimed as due to radiation exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from May 1954 to May 1957 and from October 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the RO which the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The preponderance of the competent evidence of record demonstrates that the Veteran's renal cell carcinoma is not etiologically related to any incident of service, including radiation exposure.  


CONCLUSION OF LAW

The Veteran's renal cell carcinoma was not incurred in or aggravated by service, nor may it be presumed to have been incurred as a result of radiation exposure.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist, the Veteran's service treatment and VA medical records have been obtained and associated with the claims file.  The Veteran was afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because there is no evidence establishing an in-service event, injury or disease, including on a presumptive basis to which current disability could relate, or any probative or competent medical evidence relating any current disability to service.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  One is when a Veteran exposed to radiation in service develops one or more of the diseases for which service connection is presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

Other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest within applicable time periods after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer. 38 C.F.R. § 3.311(b)(2).  

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a tumor is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran believes that his renal cell carcinoma was due to or caused by radiation exposure while serving aboard nuclear aircraft carrier during his military service.  

Initially, the service personnel records showed that the Veteran served on the nuclear powered aircraft carrier USS Enterprise during his second period of active service from 1963 to 1967, and that his military duties included working in ionizing radiation zones.  Other than moderate left varicocele at the time of his service separation examination in May 1957 (first period of service), the Veteran's service treatment records were negative for any complaints, treatment, abnormalities or diagnosis referable to any kidney or urinary tract problems.  

On a Report of Medical History for re-enlistment in October 1963, the Veteran reported that he was treated for a prostate infection and painful urination with sulfa in 1962, and had no further difficulty.  He denied any kidney stones or blood in his urine, and no pertinent abnormalities were noted on examination.  All laboratory studies, including urinalysis were negative.  The Veteran reported a similar medical history on a diving examination in March 1966.  At that time, the examiner indicated that his history of prostatitis was questionable and that no treatment was indicated.  The service treatment records showed no further complaints, treatment, abnormalities or diagnosis for any kidney or urinary tract problems, and no pertinent abnormalities were noted on his separation examination in September 1967.  The Veteran's genitourinary system was normal and all laboratory findings, including urinalysis and blood studies were negative.  

The service records showed that the Veteran received an accumulated total dose exposure to occupational ionizing radiation of 0.458 REM (roentgen equivalent units).  The service records include a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) and showed the specific exposure amounts during his second period of service while assigned to the USS Enterprise.  

VA treatment records showed that the Veteran underwent right radical nephrectomy for a right renal mass in June 2001.  Pathology studies revealed Grade 1 T1 renal cell carcinoma with negative margins.  

In May 2007, the Veteran's claim for renal cell carcinoma due to occupational ionizing radiation exposure was referred to the VA Director, Compensation and Pension Service for consideration under 38 C.F.R. § 3.311(b).  The letter showed that the Veteran served in the Navy from May 1954 to May 1957 and from October 1963 to September 1967, and that he worked around nuclear reactors.  The Veteran had documented exposure from December 1963 to July 1967, with a total lifetime accumulated dose estimate of 0.458 REM.  The time lapse between exposure and onset of the Veteran's renal cancer was 37 years.  

A VA Memorandum, dated in June 2007, from the Director of C&P Services to the Under Secretary for Health directed the Under Secretary to provide a dose estimate and an opinion as to whether it was likely, unlikely, or at least as likely as not that the Veteran's renal cell carcinoma was the result of occupational ionizing radiation during active service.  

In a letter dated in June 2007, the Chief Public Health and Environmental Hazards Officer indicated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that the Veteran's exposure to ionizing radiation was responsible for his renal cancer.  To give the Veteran the maximum benefit of the doubt, the accumulated dose (0.458 REM) was regarded as a single dose occurring in 1963, when the Veteran was 27 years old.  The program calculated a 99th percentile value for the probability of causation of 0.50 percent.  Based on that estimated probability, the physician opined that it was unlikely that the Veterans renal cancer could be attributable to occupational exposure to ionizing radiation in service.  

A letter from the Director of VA's C&P Service, dated in June 2007, included a synopsis of the Veteran's history as described above.  After reviewing the evidence in its entirety, the Director opined that there was no reasonable possibility that the Veteran's renal cell carcinoma was the result of his occupational exposure to ionizing radiation in service.  

Analysis

Initially, the Board notes that kidney cancer (renal cell carcinoma) and cancer of the urinary tract are included among the diseases for which presumptive service connection is warranted if it becomes manifested in a radiation-exposed veteran as defined in 3.309(d)(3).  As such, for presumptive service connection purposes, the issue is whether the Veteran is considered a radiation-exposed veteran, as defined under 3.309(d)(3)(i).  Although the Veteran was exposed to radiation during service, there is no indication that he participated in a radiation risk activity during service, as defined in 3.309(d)(3)(ii).  Consequently, service connection on a presumptive basis in not in order under 3.309(d).  

Having determined that presumptive service connection is not warranted, the Board will now turn to the direct question of whether the Veteran's renal cell carcinoma developed as a result of his exposure to ionizing radiation in service.  

The record reflects that the Veteran was exposed to radiation in the total amount of 0.458 REM while serving on the USS Enterprise during his four years of service from 1963 to 1967.  The USS Enterprise was the first nuclear powered aircraft carrier in the U.S. Navy.  The Veteran does not claim nor do the service records show any exposure to radiation during his first period of service.  

As noted above, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed veterans.  In this case, the Board finds that the RO has complied with the procedures set forth in 38 C.F.R. § 3.311 for the development of claims for radiogenic diseases.  The RO obtained a dose assessment for the Veteran's total in-service exposure to ionizing radiation, and referred the case to the Under Secretary for Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it was at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  See Hilkert v. West, 12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  

Once a claim has been fully developed pursuant to the procedures set forth in 38 C.F.R. § 3.311, as is the case at hand, it remains the Board's responsibility to evaluate the evidence and determine whether the Veteran's disability is in fact, the result of exposure to ionizing radiation in service.  38 C.F.R. § 3.303(d).  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's renal cell carcinoma developed as a result of his exposure to ionizing radiation in service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this regard, the Board finds the most probative evidence of record to be the June 2007 medical opinion by the VA Chief Public Health and Environmental Hazards Officer, who concluded that it was unlikely that the Veteran's renal cell carcinoma was related to exposure to ionizing radiation in service.  The physician noted that the kidney is considered to have a low comparative susceptibility to radiation induced cancer, and that the conclusion was based on medically accepted guidelines utilizing the NIOSH IREP.  Based upon the Veteran's actual exposure and medical history, the physician determined that it was unlikely that the Veteran's renal cell carcinoma developed as a result of exposure to ionizing radiation in service.  

The Board finds the June 2007 VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  A rational and plausible explanation for concluding that the Veteran's renal cell carcinoma was not due to or caused by exposure to ionizing radiation in service was offered.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the June 2007 VA opinion.  

As to other possible theories of entitlement, a review of the evidence does not support the claim of service connection for renal cell carcinoma on a direct basis.  The Veteran's service treatment records are negative for any treatment or abnormalities of a kidney disorder or any evidence cancer of the kidney or urinary tract, nor has the Veteran provided any probative or competent medical evidence of an association between his renal cell carcinoma and service.  

The first evidence of treatment for a kidney problem was in June 2001, nearly 34 years after his discharge from service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  While the Veteran reported a history of occasional burning urinary frequency at the time of his re-enlistment examination in 1963, the service treatment records showed no treatment, abnormalities or diagnosis for any kidney or urinary tract problems during his second period of service.  

While the Veteran is competent to provide evidence of the symptoms he has experienced, he is not a medical professional competent to offer an opinion as to the nature or etiology of his renal cell carcinoma.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Finally, the Board notes that while the Veteran asserted in his notice of disagreement that he worked around a nuclear reactor on one occasion without wearing his film badge, he made no mention of this alleged incident when asked to provide VA with specific information on a Radiation Risk Activity Information Sheet in August 2006, and stated that he was required to wear his radiation film badge 24 hours a day.  That the Veteran now attempts to revise his previous assertions after being informed that his film badge data was obtained and reviewed, raises serious questions as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  Thus, this assertion is not accorded probative value.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In instant case, the only comprehensive medical evidence which clearly addresses whether a causal link exists between the Veteran's current renal cell carcinoma and his military service has been answered in the negative.  

As there is no competent medical evidence of record suggesting a connection between the Veteran's renal cell carcinoma and service or any incident therein, and no evidence of a malignant tumor within one year of discharge from service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for renal cell carcinoma is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


